Citation Nr: 1750019	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-41 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE


Entitlement to service connection for residuals of breast cancer, to include lymph node removal and radiation treatment.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to January 1958 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the RO in San Diego, California.  

In October 2017, the Veteran was scheduled for a hearing with the Board.  She did not attend and has not requested rescheduling or offered an explanation for her absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for breast cancer, to include as due to exposure to contaminated water at Camp Lejeune.  The record shows she was diagnosed with breast cancer in 1994, and her residuals include the absence of 16 lymph nodes due to surgical excision, a right breast mastectomy, and left breast radical dissection.

The Veteran's service treatment records do not document breast cancer or breast abnormalities.  However, the RO determined, and service records show, that the Veteran had service at Camp Lejeune.  

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307  and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Breast cancer is not included among the diseases eligible for presumptive service connection.  However, VA recognizes a relationship between breast cancer and the toxins present at Camp Lejeune, at least for treatment purposes.  See 38 C.F.R. § 17.400 (2017).

While the record shows service at Camp Lejeune, the Board cannot point to the exact length of this service.  The exact dates in which the Veteran served at Camp Lejeune is relevant toward determining the extent to which the Veteran may have been exposed to contaminated water.  This should be clarified, and the RO should ensure that the procedures for the development of claims related to exposure to contaminated water at Camp Lejeune have been followed.  See VA Adjudication Procedure Manual, (VBA Manual M21-1) IV.ii.1.I. 

Additionally, a further medical opinion is needed.  A medical opinion was first obtained in October 2012 and a negative opinion was provided based on the examiner's finding that the Veteran was not present at Camp Lejeune during the period of known water contamination.  A second opinion was obtained in March 2013 by an examiner identified by the RO as a subject matter expert, who also provided a negative opinion.  In doing so, the examiner essentially concluded that the medical literature indicates that the presence and quantity of "other risk factors" were more significant in the development of breast cancer than exposure to the chemicals at Camp Lejeune.  However, the examiner also clearly stated that "[t]his Veteran's risk factors are unknown, except for age."  It is unclear how the examiner could find that the Veteran's breast cancer was more likely attributable to other risk factors without knowing what her risk factors, if any, were.  Additionally, following the examination report, the Veteran submitted numerous medical articles in support of her claim, which should be considered.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure compliance with the VBA Manual M21-1 for the development of the Veteran's claim based on exposure to contaminated drinking water at Camp Lejeune.  In doing so, clearly document for the record the exact dates in which she served at Camp Lejeune.

2.  Schedule the Veteran for an examination to address the etiology of her breast cancer. 

The examiner is asked to opine as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's breast cancer is related to her established exposure to contaminated water at Camp Lejeune. 

In offering the opinion, the examiner must acknowledge and discuss that VA recognizes a relationship between breast cancer and the toxins present at Camp Lejeune, at least for treatment purposes.  The examiner also must consider the medical articles submitted by the Veteran in support of her claim.

The examiner should give a reasoned explanation for all opinions provided. 

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and her representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




